Citation Nr: 1037748	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-38 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial disability rating for 
bilateral hearing loss. 

2.  Entitlement to a higher initial disability rating for 
diabetes mellitus than 10 percent from October 31, 2005, and 20 
percent from December 20, 2007.

3.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure. 

4.  Entitlement to a total disability rating based on individual 
unemployability  due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as appellant and claimant)


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that 
denied service connection for hypertension; granted service 
connection for diabetes mellitus type II and assigned an initial 
rating of 10 percent; and granted service connection for 
bilateral hearing loss and assigned a noncompensable (0 percent) 
initial disability rating.  

The Veteran testified at a videoconference hearing in June 2010 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.

In December 2009, the Veteran wrote that he wanted to withdraw 
the appeal for a higher initial rating for diabetes mellitus, and 
his representative submitted a letter accordingly; however, one 
week later, the Veteran's representative listed diabetes as an 
issue on appeal.  This request to continue the appeal was 
received within 60 days of the December 2009 supplemental 
statement of the case, so was a timely submission to continue the 
appeal.  See 38 C.F.R. § 20.204(c) (2009) (withdrawal of appeal 
does not preclude filing a new substantive appeal, provided that 
the filing is timely as if the withdrawal had never been filed).   
In addition, the Veteran and his representative treated the issue 
as still on appeal during the June 2010 videoconference hearing 
before the Board.  As the Veteran provided further testimony on 
the issue and the Board treated the issue as on appeal, the Board 
will decide the diabetes mellitus initial rating issue on the 
merits below, without regard to the December 2009 request to 
withdraw this issue.  

The issues of entitlement to service connection for hypertension 
and TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the initial rating period from October 31, 2005, the 
average pure tone thresholds were assessed at 39 for the right 
ear and 45 for the left ear, resulting in Level I hearing 
impairment bilaterally, with speech recognition scores of 100 
percent in the right ear and 92 percent in the left ear.  

2.  For the entire initial rating period from August 14, 2008, 
the average pure tone thresholds were assessed at 56 for the 
right ear and 58 for the left ear, resulting in Level II and 
Level IV hearing impairment respectively, with speech recognition 
scores of 84 percent in the right ear and 92 percent in the left 
ear.  

3.  For the initial rating period from October 31, 2005 through 
December 20, 2007, diabetes mellitus was manageable by restricted 
diet only, but did not require insulin or an oral hypoglycemic 
agent. 

4.  For the rating period from December 20, 2007 onward, diabetes 
mellitus required an oral hypoglycemic agent and restricted diet, 
but did not require regulation of activities. 




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for 
bilateral hearing loss have not been met at any point during the 
initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic 
Code 6100 (2009).  

2.  The criteria for an initial disability rating in excess of 10 
percent disabling for diabetes mellitus have not been met during 
the initial rating period from October 31, 2005 to December 20, 
2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2009).  

3.  The criteria for an initial disability rating in excess of 20 
percent disabling have not been met during the initial rating 
period from December 20, 2007 onward.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2009), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Veteran's diabetes mellitus and bilateral hearing loss claims 
arise from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any 
event, the April 2006 and December 2007 letters gave notice of 
the types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  Therefore, no 
further notice is needed under VCAA regarding those issues.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ noted the basis of 
the prior determinations and noted the elements of the claims 
that were lacking to substantiate the claims for benefits.  The 
VLJ specifically noted the issues as entitlement to service 
connection for hypertension, entitlement to an initial disability 
rating in excess of 10 percent disabling for diabetes mellitus, 
and entitlement to a compensable initial disability rating for 
bilateral hearing loss.  The representative and the VLJ then 
asked questions to ascertain whether the Veteran's disability was 
incurred during service or was otherwise related to service and 
sought to determine the level of severity of the Veteran's 
diabetes and bilateral hearing loss.  In addition, the VLJ sought 
to identify any pertinent evidence not currently associated with 
the claims folder that might have been overlooked or was 
outstanding that might substantiate the claim.   
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claims.  The Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims for benefits.  The Veteran's 
representative and the VLJ asked questions to draw out the 
Veteran's current level of disability regarding his diabetes 
mellitus and bilateral hearing loss and to elicit the Veteran's 
opinions and lay observations regarding the onset and continuity 
of his hypertension.  As such, the Board finds that, consistent 
with Bryant, the VLJ complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that any error in notice provided during 
the Veteran's hearing constitutes harmless error.  

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, and lay 
evidence.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been identified 
by the claimant.   

The Veteran was afforded VA examinations in April 2006 and August 
2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given 
that the claims file was reviewed by the examiners, including 
prior medical records and lay evidence, and the examination 
reports set forth detailed examination findings in a manner which 
allows for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be sufficient.  
The Board notes that during the June 2010 hearing before the 
Board the Veteran's representative requested another VA 
examination regarding the Veteran's bilateral hearing loss.  The 
prior auditory evaluation was performed in August 2008, less than 
two years prior to the hearing before the Board.  Additionally, 
the Veteran did not assert that his disability had worsened since 
the prior examination; rather, the Veteran noted a general 
worsening of his disability over time.  The evidence does not 
show that a new examination is warranted to provide a decision on 
the merits.  Thus, the Board finds that a further examination is 
not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Initial Rating Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected diabetes mellitus and bilateral hearing 
loss warrants a higher initial disability rating.  Disability 
evaluations are determined by the application of the Schedule for 
Rating Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time, and different ratings can 
be assigned for different periods of time in a practice known as 
"staged ratings."  See Fenderson v. West, 12 Vet.App. 119 
(1999).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Initial Rating for Bilateral Hearing Loss

The Ratings Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state- licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is the 
sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 
38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).



The Veteran was afforded a VA examination in April 2006.  At that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
55
45
39
LEFT
20
25
60
75
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.

The Veteran was afforded another VA audiological examination in 
August 2008.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
50
55
70
56
LEFT
55
55
55
65
58

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.

When applying the April 2006 findings to Table VI, the right ear 
and left ears are both assigned Level I.  Applying Level I to 
Table VII results in a noncompensable (0 percent) disability 
rating.  

When applying the August 2008 findings to Table VI, the right ear 
is assigned Level II and the left ear is assigned Level II.  As 
noted above, for the exceptional hearing pattern when the pure 
tone threshold at each of the four specified frequencies is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  
38 C.F.R. § 4.86(a).  

In this Veteran's case, because the left ear pure tone threshold 
at each of the four specified frequencies is 55 decibels or more, 
the Board has considered Table VIA for the left ear only.  Under 
Table VIA, the Veteran's left ear hearing loss is assigned a 
potentially more favorable Level IV, which is greater than the 
Level II derived from Table VI.  The Board then applies Level II 
and Level IV to Table VII to determine the current disability 
rating.  These levels still result in a noncompensable disability 
rating for the relevant rating period.  Therefore, a compensable 
initial disability rating is not warranted for any period of time 
on appeal. 

Initial Rating for Diabetes Mellitus

The Veteran's service-connected diabetes mellitus has been rated 
by the RO at 10 percent from October 31, 2005 through December 
20, 2007 and at 20 percent from December 20, 2007 onward under 
the provisions of Diagnostic Code 7913 for diabetes mellitus.  
Under this regulatory provision, a 10 percent disability rating 
is warranted for diabetes manageable by restricted diet only.  A 
20 percent disability rating is warranted for diabetes requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent disability rating is warranted for 
diabetes requiring insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

From October 31, 2005 through December 20, 2007, the evidence 
shows a diagnosis of diabetes mellitus, type II, regulated by 
restricted diet.  In June 2007, the Veteran's physician 
recommended an oral hypoglycemic agent, but the Veteran declined 
stating that he wished to try diet.  At no point during this 
period of time did the Veteran require insulin or an oral 
hypoglycemic agent.  Therefore the Veteran does not meet the 
criteria for a 20 percent disability rating.  

From December 20, 2007 onward, the Veteran was prescribed with an 
oral hypoglycemic agent to take twice a day for diabetes.  He 
remained on a restricted diet.  At no point does the evidence 
indicate regulation of activities or the use of insulin.  The 
Veteran again testified at the June 2010 Board hearing that he 
did not require insulin to regulate his activities.  As the 
evidence does not show diabetes requiring insulin and regulation 
of activities, the Veteran does not meet the criteria for a 40 
percent disability rating from December 20, 2007 onward.  
38 C.F.R. § 4.119, Diagnostic Code 7913.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported with bilateral hearing loss.  
The Rating Schedule specifically addresses these complaints by 
assigning numeric designations after audiometric evaluations are 
performed and speech recognition scores, which reflect more of 
the functional impact of hearing loss on conversation and 
percentage of words understood, are determined.  See 38 C.F.R. 
§ 4.85.  For these reasons, the Board finds that the Rating 
Schedule measures and contemplates these aspects of his hearing 
loss disability, so that extraschedular referral is not 
warranted.

With regards to the Veteran's diabetes mellitus, the treatment 
includes restricted diet and an oral hypoglycemic agent, and he 
receives no other treatment.  The Rating Schedule specifically 
includes these treatments as part of the rating criteria in 
38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran has not 
shown any symptoms or treatment not properly addressed by the 
Rating Schedule.  As such, the Board finds that the Rating 
Schedule measures and contemplates all aspects of the Veteran's 
diabetes mellitus, and that extraschedular referral is not 
warranted.


ORDER

A compensable initial disability rating for bilateral hearing 
loss is denied.
  
An initial disability rating for diabetes mellitus, in excess of 
10 percent from October 31, 2005, and in excess of 20 percent 
from December 20, 2007, is denied.  


REMAND

The Veteran contends that his diagnosed hypertension is causally 
and etiologically related to service.  He stated during the April 
2006 VA examination that he was diagnosed with hypertension 
within one year of being discharged from service.  For Veteran's 
who have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic disabilities, 
such as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  The Veteran reported that the diagnosis 
occurred at the VA clinic in Victoria, Texas.  The claims file 
does not document any attempt to obtain records from the clinic 
in Victoria.  As these records are pertinent to the Veteran's 
claim for service connection, the Board finds that a remand is 
necessary to attempt to associate these records with the claims 
file.  

In the present case, the Veteran testified during the June 2010 
Board personal hearing that he has not worked for three years due 
to his service-connected disabilities.  Specifically the Veteran 
testified that he had to leave employment due to the diabetes 
mellitus.  Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine 
all potential claims raised by the evidence, applying all 
relevant laws and regulations").  See also Rice v. Shinseki, 22 
Vet. App. 447 (2009) (suggesting, in an effective date appeal, 
that an appeal for higher rating somehow includes TDIU, or that a 
TDIU must arise from an increased rating claim, unless it is the 
veteran who raises the TDIU claim).  Therefore, the Board finds 
that the issue of entitlement to TDIU should be remanded for 
development by the RO.  



Accordingly, the issues of service connection for hypertension 
and entitlement to TDIU are REMANDED for the following action:

1.  The RO should attempt to obtain and 
associate with the claims file any records 
related to the Veteran's hypertension from 
the VA clinic in Victoria, Texas, 
specifically any records dated 1971 through 
1973.

2.  The RO should accomplish any development 
it deems necessary regarding the issue of 
entitlement to TDIU due to service-connected 
disabilities.  The RO should then review the 
expanded record and determine if the issue 
may be granted.  

3.  The Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


